                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:17CR127

       vs.
                                                                         ORDER
CARLOS RAMOS

                      Defendant.



        This matter is before the court on unopposed Motion for Continuance [78]. Defendant is
currently incapacitated and seeks additional time to negotiate a plea. For good cause shown,

       IT IS ORDERED that the defendant’s unopposed Motion for Continuance [78] is
granted as follows:

       1. The jury trial now set for February 5, 2019, is continued to April 9, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and April 9, 2019 shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 30th day of January 2019.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
